In this case the plaintiff was convicted of the crime of assault with intent to commit rape.
After a full and fair consideration of the evidence as shown by the record here the majority of this Court are of the opinion that justice demands a reversal of the judgment because the evidence upon which the State relied for conviction is so unsubstantial and unsatisfactory as to have left the jury to grope in the realm of guess work and speculation to return a verdict against the defendant, and, therefore, on authority of the opinions and judgments in the cases of McNeil v. State,104 Fla. 360, 139 So. 791, and Smith v. State, 101 Fla. 1066,132 So. 840, and cases there *Page 2 
cited, the judgment is reversed and the cause remanded for new trial.
So ordered.
WHITFIELD, C. J., and ELLIS, TERRELL, BROWN, BUFORD, and DAVIS, J. J., concur.